Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/21 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: receiving, by a computing device, packet error characteristic data of a channel for a Downlink (DL) Multi-user (MU) group; providing the received packet error characteristic data as input data to a classifier model: receiving, in response to providing the received packet error characteristic data as the input data to the classifier model, output data from the classifier model, wherein receiving the output data from the classifier model comprises receiving the output data comprising a vector of probabilities corresponding to a set of known channel effects, and wherein each probability value in the vector of probabilities indicates a likelihood of occurrence of a corresponding Known channel effect of the set of known channel effects; and performing an optimization for improving performance of DL Multi-user Multiple Input Multiple Output (MU-MIMO) in the presence of [[the]] at least one known channel effect when [[the]] at least one probability value corresponding to the at least one known channel is one of the following: above a predetermined level and below the predetermined level, as substantially recited in independent claims 1, 11 and 16. These limitations in combination with the remaining limitations of claims 1, 11 and 16, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Zhao (US 2020/0336922) shows classifying various features relative to MIMO performance metrics using training data. However, Zhao fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411